Name: Commission Regulation (EC) No 2603/1999 of 9 December 1999 laying down rules for the transition to the rural development support provided for by Council Regulation (EC) No 1257/1999
 Type: Regulation
 Subject Matter: regions and regional policy;  economic policy; NA;  agricultural policy
 Date Published: nan

 Important legal notice|31999R2603Commission Regulation (EC) No 2603/1999 of 9 December 1999 laying down rules for the transition to the rural development support provided for by Council Regulation (EC) No 1257/1999 Official Journal L 316 , 10/12/1999 P. 0026 - 0030COMMISSION REGULATION (EC) No 2603/1999of 9 December 1999laying down rules for the transition to the rural development support provided for by Council Regulation (EC) No 1257/1999THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) and amending and replacing certain regulations(1), and in particular Article 53(1) thereof,Whereas:(1) Regulation (EC) No 1257/1999 is to apply in relation to Community support as from 1 January 2000. Regulations repealed and provisions deleted by that Regulation are to continue to apply to actions approved by the Commission under the Regulations concerned before 1 January 2000.(2) Transitional rules should facilitate the transition from existing support schemes to the new rural development support scheme in order to avoid any difficulties or delays in the implementation of rural development support during the period of transition.(3) Rural development support under Regulation (EC) No 1257/1999 is to cover a programming period starting on 1 January 2000. In order to ensure full integration of all future measures into the new programming the Commission should no longer approve measures or amendments to measures under the existing schemes whose duration extends beyond 31 December 1999, unless immediate approval is required for imperative reasons.(4) In order to ensure the continuity of agri-environment support, Member States should be authorised to extend existing agri-environment commitments for the necessary period to allow transition to the new scheme and to conclude new agri-environment contracts if full compliance of such commitments with the new support framework can be assured. In order to ensure the effectiveness of new rules for agri-environment support, the specific transitional arrangements for agri-environment commitments must be applied as from 30 July 1999, the day after they were announced to Member States in the management committee. Member States should also be authorised to make new agri-environment commitments before 1 January 2000 upon applications submitted before 30 July 1999 under Council Regulation (EEC) No 2078/92(2), as last amended by Commission Regulation (EC) No 2772/95(3).(5) Payments arising from commitments made before 1 January 2000 in connection with rural development schemes, which in future are to be financed by the Guarantee Section of the EAGGF, should continue to be financed by the Guidance Section of the EAGGF until 31 December 2001 in accordance with existing support conditions and subject to funds available. However, until 31 December 2001 multiannual expenditure arising from such commitments, as well as compensatory allowances relating at the latest to the year 1999, may under certain conditions be financed from the Guarantee Section of the EAGGF if no funds are available or the available funds are insufficient. In any case, multiannual expenditure beyond 31 December 2001 should be financed by the Guarantee Section of the EAGGF.(6) Specific rules should be established as to the starting point for eligibility of expenditure under the new rural development programming documents.(7) In order to resolve specific problems arising from the change from headage to hectare based payments for granting compensatory allowances, Member States should be authorised for a transitional period of one year to continue payments on a headage basis.(8) The dates for the applicability of the State aid rules laid down in Title IV of Regulation (EC) No 1257/1999 should be defined for new aid within the meaning of Council Regulation (EC) No 659/1999 of 22 March 1999 laying down detailed rules for the application of Article 93 of the EC Treaty(4).(9) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development,HAS ADOPTED THIS REGULATION:CHAPTER IScopeArticle 1This Regulation lays down specific measures to facilitate the transition from the system in force to the one established by Regulation (EC) No 1257/1999.CHAPTER IIExisting measuresArticle 2The Commission shall not approve in the framework of Regulations repealed by Article 55(1) of Regulation (EC) No 1257/1999 any measure or any amendment thereto whose duration extends beyond 31 December 1999, unless immediate approval is required for imperative reasons.Article 31. Member States may extend an agri-environment commitment made under Regulation (EEC) No 2078/92 terminating before the rural development programming document has been approved by the Commission by up to a maximum period of one year, but in no case extending beyond 31 December 2000.The extension period shall not be taken into account in calculating the duration of commitments in the framework of Regulation (EC) No 1257/1999.2. Member States may make new agri-environment commitments under Regulation (EEC) No 2078/92 only before 1 January 2000 and on condition that:(a) an application has been submitted before 30 July 1999 and continuity of agri-environment support requires a commitment without undue delay; or(b) these commitments are adjusted, if necessary and as soon as possible, to the rural development programming document as approved by the Commission. In cases where such adjustment is made, the period before the adjustment shall not be taken into account in calculating the duration of commitments in the framework of Regulation (EC) No 1257/1999.3. Where Member States apply paragraphs 1 or 2, they shall integrate this in their rural development plans. Member States shall specify where they have applied paragraph 1 or paragraph 2 and shall integrate any adjustments under paragraph 2(b).Article 41. In the case of support granted Council Regulations (EEC) No 1696/71(5), (EEC) No 404/93(6) and (EC) No 2200/96(7), as well as Council Regulations (EEC) No 4256/88(8), (EEC) No 1610/89(9), (EEC) No 867/90(10), (EC) No 950/97(11), (EC) No 951/97(12) and (EC) No 952/97(13), the provisions of paragraphs 2 and 3 of this Article shall apply.2. Payments arising from commitments, including compensatory allowances relating, at the latest, to the year 1999, made by Member States before 1 January 2000 and for which the application for payment is received by the Commission before 1 January 2002 shall continue to be financed by the Guidance Section of the EAGGF in accordance with the conditions laid down in the Regulations referred to in paragraph 1 and subject to the availability of funds.Where for actions referred to in subparagraph 1 no funds are available or the available funds are insufficient, the following may be integrated into the rural development programming for the period 2000-2006 and financed by the Guarantee Section of the EAGGF, provided that criteria clearly identifying the expenditure to be integrated in the programming are laid down by the Member State concerned:(a) payments in connection with compensatory allowances relating, at the latest, to the year 1999, or(b) payments in connection with multiannual expenditure in areas not covered by Objective 1 as defined as from 1 January 2000.3. Community support for multiannual expenditure for actions referred to in the first subparagraph of paragraph 2 for which application for payment is received by the Commission after 31 December 2001, shall be financed by the Guarantee section of the EAGGF in areas not covered by Objective 1 as defined as from 1 January 2000.4. In their rural development plans, Member States shall specify where they have applied paragraph 1 or paragraph 2.Article 51. For existing measures Member States shall continue to report to the Commission in compliance with the rules applicable to those measures.2. Member States shall submit to the Commission by 31 March 2000 a report on actions covered by Article 4. This report must be presented in accordance with the tables in Annexes I and II.CHAPTER IIINew measuresArticle 6Expenditure shall be eligible for support from the EAGGF Guarantee Section only if it has actually been paid to the individual beneficiary of a rural development support measure after 31 December 1999 and after the date on which the rural development plan or any amendment to that plan relevant for the measure concerned has been submitted or communicated to the Commission. The later of those dates shall constitute the starting point for the eligibility of expenditure.However, expenditure in respect of ex-ante evaluation shall be eligible for support according to Article 40 of Commission Regulation (EC) No 1750/1999(14), if it has been paid after 31 July 1999.Article 7Member States may provide in their rural development plans that compensatory allowances may continue to be granted on the basis of livestock numbers for payments due in relation to the year 2000. In this case, the maximum compensatory allowance referred to in the Annex to Regulation (EC) No 1257/1999 applies per livestock unit.CHAPTER IVState aidArticle 8The provisions of Title IV of Regulation (EC) No 1257/1999 shall apply to new aids within the meaning of Article 1 (c) of Regulation (EC) No 659/1999 from 1 January 2000.CHAPTER VFinal rulesArticle 9This Regulation shall enter into force on the date of its publication in the Official Journal of the European Communities.Article 3 shall apply as from 30 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 160, 26.6.1999, p. 80.(2) OJ L 215, 30.7.1992, p. 91.(3) OJ L 288, 1.12.1995, p. 35.(4) OJ L 83, 27.3.1999, p. 1.(5) OJ L 175, 4.8.1971, p. 1.(6) OJ L 47, 25.2.1993, p. 1.(7) OJ L 297, 21.11.1996, p. 1.(8) OJ L 374, 31.12.1988, p. 25.(9) OJ L 165, 15.6.1989, p. 3.(10) OJ L 91, 6.4.1990, p. 7.(11) OJ L 142, 2.6.1997, p. 1.(12) OJ L 142, 2.6.1997, p. 22.(13) OJ L 142, 2.6.1997, p. 30.(14) OJ L 214, 13.8.1999, p. 31.ANNEX I>PIC FILE= "L_1999316EN.002902.EPS">ANNEX II>PIC FILE= "L_1999316EN.003002.EPS">